Order entered October 13, 2017




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-17-00772-CR

                       NAHUN ENRIQUE GUTIERREZ, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-82750-2016

                                        ORDER
       We VACATE our September 22, 2017 order.

       Before the Court is court reporter Robin Washington’s September 20, 2017 request for

an extension of time. We GRANT the request and ORDER the reporter’s record filed on or

before October 30, 2017.

                                                  /s/   LANA MYERS
                                                        JUSTICE